Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:
Claims 1, 14 and 15 recite "the linked device capability profile" without having antecedent basis. 
Appropriate correction(s) is/are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heninwolf et al. (US PAT 9307509), hereinafter "Heninwolf", in views of Wang et al. (US PG PUB 20200153651), hereinafter "Wang", further in views of Choi et al. (US PG PUB 20160105714), hereinafter “Choi”.
Regarding Claim 1, Heninwolf discloses:
A computer-implemented method for operating a computer system to interpret a message according to at least one capability of an electronic device (i.e. system/method for transmitting modified messages to destination devices) (Fig. 1, Column 1 Line # 28 – 32 and Column 3 Line # 18 - 34), comprising:
receiving at least one message from an initiator electronic device (i.e. at step 110, a first device may receive a message from a source device [i.e. an initiator electronic device]) (110 – Fig. 1 and Column 3 Line # 18 - 21); 
deriving a device identifier identifying a further electronic device from the message (i.e. the message may include data identifying a destination device [i.e. a further electronic device] which is a device intended to be the recipient of the message; at step 120, the first device may derive the  identifier of the destination device [i.e. a device identifier identifying a further electronic device] from the message; For example, the first device 
However, Heninwolf does not explicitly discloses:
determining a device capability profile linked with the device identifier; and
invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device (i.e. a correspondence table [i.e. a device capability profile] which includes entries of an ID, e.g. serial code [i.e. the identifier] of the external device [i.e. the further electronic device] in association with [i.e. linked with] a description comprising/identifying supported network access mode, e.g. Bluetooth, Wi-Fi, Zigbee [i.e. device capabilities], and supported internal protocol, e.g. Zigbee HA, Haier U+ [i.e. device capabilities], may be searched/determined) (¶ 0078 – 0079, Table – 3 and Table - 4); and
invoking a message translation manager to interpret the at least one message according to the linked device capability profile (i.e. when a command [i.e. the at least one message] issued by the NB-IOT network to the external device is received, data service module [i.e. a message translation manager] of NB-IOT based device group access terminal may search the correspondence table [i.e. according to the linked device capability profile] for the internal smart home protocol corresponding to the access request of the external device; Then the NB-IOT based device group access terminal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Heninwolf to include the feature for determining a device capability profile linked with the device identifier; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile as taught by Wang so that the messages transmitted from external devices may be translated according to their respective supported protocols (¶ 0022 – 0023).
However, the combination of Heninwolf and Wang does not explicitly disclose:
t
the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile.
On the other hand, in the same field of endeavor, Choi teaches:
the device capability profile identifying at least one cryptographic capability of the further electronic device (i.e. transmitter 130 may query/determine capability [i.e. device capability profile] of the sink/external device  [i.e. the further electronic device]; queried capability of the sink/external device [i.e. the further electronic device] identifies the 
the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile (i.e. the transmitter 130 may encrypt [i.e. adapt/interpret] the data 123/132; the encrypting comprises  assembling the encrypted data 137 [i.e. at least one message] based on encryption control data 133 and unencrypted data 132  stored in memory 111 [i.e. stored message elements]; the encrypting is carried out according to the encryption level [i.e. a cryptographic format] supported/determined by encryption capability [i.e. the linked device capability profile] of the sink/external device [i.e. according to a cryptographic format determined by the linked device capability profile]) (320, 330 & 350 – Fig. 3, ¶ 0026 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Heninwolf and Wang to include the feature for the device capability profile identifying at least one cryptographic capability of the further electronic device; and the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile as taught by Choi so that the messages intended for the destination/further electronic devices may be encrypted according to the encryption level supported by the destination/further electronic devices (320, 330 & 350 – Fig. 3, ¶ 0026 and ¶ 0033).



the interpreting the at least one message comprising interpreting a return message (i.e. a return result [i.e. a return message] is generated according to the internal smart home protocol [i.e. interpreting a return message in accordance with the internal smart home protocol] corresponding to the access request of the external device and sent to the corresponding external device) (¶ 0077).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 6, Heninwolf, Wang and Choi disclose, in particular Wang teaches:
said interpreting a return message comprising interpreting an event notification message (i.e. a return result [i.e. a return message] which corresponds to a command response [i.e. an event notification] sent by the NB-IOT, is generated according to the internal smart home protocol corresponding to the access request of the external device and sent to the corresponding external device; Note that command/network response 506 is a message/notification regarding processing event responsive to network command 505) (Fig. 5 and ¶ 0073 - 0077).



further comprising invoking a worker component to modify a said device capability profile (i.e. a device mapping, i.e. the unique ID of the external device and the NB-IOT access ID of the corresponding external device, may be added [i.e. modify] to a device mapping table [i.e. device capability profile]) (¶ 0060).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 8, Heninwolf, Wang and Choi disclose, in particular Wang teaches:
wherein: the device capability profile comprises a device capability profile effective from a time T; the linking of the device capability profile with at least one device identifier of the further electronic device having the capabilities defined in the device capability profile is effective from the time T; and the interpreting of at least one message from the initiator device according to the linked device capability profile comprises interpreting the message according to the linked device capability profile effective from the time T (i.e. At a particular time [i.e. a time T], an access request is received from the external device; Based on the access request [i.e. responsive to a device update effective from a time T], NB-IOT based device group access terminal parses a unique ID of the external device according to the smart home access protocol, and adds a device mapping to a device mapping table of the terminal [i.e. storing an updated pairing in a data store for use by 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 9, Heninwolf, Wang and Choi disclose, in particular Wang teaches:
said capability comprising timing data for transmission of said message (i.e. the device mapping [i.e. comprised of capability] includes time stamp [i.e. timing data] of the uploading request [i.e. transmission of said message] (Tables - 3 & 4 and ¶ 0080).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 11, Heninwolf, Wang and Choi disclose, in particular Wang teaches:
said capability comprising manifest data for the further electronic device (i.e. the device mapping includes description information, e.g. Manufacturer information [i.e. manifest data], of the external device) (Tables – 2 & 3 and ¶ 0066 – 0067).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



said capability comprising at least one resource locator for the further electronic device (i.e. the device mapping includes serial code for identifying the device [i.e. resource locator for said device]: note that the unique device ID, i.e. serial code, is used for querying [i.e. locating] the communication command protocol [i.e. resource] for interpreting the message) (Tables – 2 & 3, ¶ 0048 and ¶ 0066 – 0067).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 13, Heninwolf, Wang and Choi disclose, in particular Wang teaches:
said receiving at least one message comprising receiving at least two messages from initiator devices having different capability profiles (i.e. messages [i.e. at least two messages] from NB-IOT network [i.e. initiator devices] may be received; the external devices of NB-IOT network may have different wireless network capabilities, e.g. Zigbee, Wi-Fi, Bluetooth etc. [i.e. different capability profiles]) (Fig. 2, Fig. 3, ¶ 0051).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.




An electronic apparatus comprising processing and storage logic operable to interpret a message according to at least one capability of an electronic device (i.e. system/method for transmitting modified messages to destination devices) (Fig. 1, Column 1 Line # 28 – 32 and Column 3 Line # 18 - 34), comprising: 
a receiver operable to receive at least one message from an initiator electronic device (i.e. at step 110, a first device may receive a message from a source device [i.e. an initiator electronic device]) (110 – Fig. 1 and Column 3 Line # 18 - 21);
 a parser operable to derive a device identifier identifying a further electronic device from the message (i.e. the message may include data identifying a destination device [i.e. a further electronic device] which is a device intended to be the recipient of the message; at step 120, the first device may derive the  identifier of the destination device [i.e. a device identifier identifying a further electronic device] from the message; For example, the first device may compare its own identifier to the identifier of the destination device included in the message [i.e. “the identifier of the destination device” / “a device identifier identifying a further electronic device” is derived from the message]) (Column 3 Line # 19 - 23).
However, Heninwolf does not explicitly discloses:
a requester for determining a device capability profile linked with the device identifier; and 
invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:

invoking a message translation manager to interpret the at least one message according to the linked device capability profile (i.e. when a command [i.e. the at least one message] issued by the NB-IOT network to the external device is received, data service module [i.e. a message translation manager] of NB-IOT based device group access terminal may search the correspondence table [i.e. according to the linked device capability profile] for the internal smart home protocol corresponding to the access request of the external device; Then the NB-IOT based device group access terminal interprets S602 the command [i.e. the at least one message] into a communication command protocol, e.g. the internal smart home protocol, supported by the external device and issues the communication command protocol supported by the external device to the corresponding external device) (Abstract, Fig. 5, 602 – Fig. 6 and ¶ 0045, ¶ 0076 – 007 and ¶ 0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Heninwolf to include the feature wherein a requester for determining a device capability profile linked with the device identifier; and 
However, the combination of Heninwolf and Wang does not explicitly disclose:
t
the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile.
On the other hand, in the same field of endeavor, Choi teaches:
the device capability profile identifying at least one cryptographic capability of the further electronic device (i.e. transmitter 130 may query/determine capability [i.e. device capability profile] of the sink/external device  [i.e. the further electronic device]; queried capability of the sink/external device [i.e. the further electronic device] identifies the sink/external device's encryption capability [i.e. cryptographic capability of the further electronic device]) (Fig. 1, 320 - Fig. 3 and ¶ 0033); and
the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile (i.e. the transmitter 130 may encrypt [i.e. adapt/interpret] the data 123/132; the encrypting comprises  assembling the encrypted data 137 [i.e. at least one message] based on encryption control data 133 and unencrypted data 132  stored in memory 111 [i.e. stored message elements]; the encrypting is carried out according to the encryption 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electronic apparatus of Heninwolf and Wang to include the feature for the device capability profile identifying at least one cryptographic capability of the further electronic device; and the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile as taught by Choi so that the messages intended for the destination/further electronic devices may be encrypted according to the encryption level supported by the destination/further electronic devices (320, 330 & 350 – Fig. 3, ¶ 0026 and ¶ 0033).



Regarding Claim 15, Heninwolf discloses:
A computer program product stored on a non-transitory computer readable medium and comprising computer program code operable, when loaded into a computer and executed thereon, to cause the computer to operate processing and storage logic to perform the method of operating a computer system (i.e. program instructions stored in memory 27 executable by processor 24 for transmitting modified messages to destination devices) (Fig. 1, 24 & 27 - Fig. 3, Column 1 Line # 28 – 32 and Column 3 Line # 18 - 34), comprising: 

deriving a device identifier identifying a further electronic device from the message (i.e. the message may include data identifying a destination device [i.e. a further electronic device] which is a device intended to be the recipient of the message; at step 120, the first device may derive the  identifier of the destination device [i.e. a device identifier identifying a further electronic device] from the message; For example, the first device may compare its own identifier to the identifier of the destination device included in the message [i.e. “the identifier of the destination device” / “a device identifier identifying a further electronic device” is derived from the message]) (Column 3 Line # 19 - 23).
However, Heninwolf does not explicitly discloses:
determining a device capability profile linked with the device identifier; and 
invoking a message translation manager to interpret the at least one message according to the linked device capability profile.
On the other hand, in the same field of endeavor, Wang teaches:
determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device (i.e. a correspondence table [i.e. a device capability profile] which includes entries of an ID, e.g. serial code [i.e. the identifier] of the external device [i.e. the further electronic device] in association with [i.e. linked with] a description comprising/identifying supported network access mode, e.g. Bluetooth, Wi-Fi, Zigbee [i.e. device capabilities], and supported 
invoking a message translation manager to interpret the at least one message according to the linked device capability profile (i.e. when a command [i.e. the at least one message] issued by the NB-IOT network to the external device is received, data service module [i.e. a message translation manager] of NB-IOT based device group access terminal may search the correspondence table [i.e. according to the linked device capability profile] for the internal smart home protocol corresponding to the access request of the external device; Then the NB-IOT based device group access terminal interprets S602 the command [i.e. the at least one message] into a communication command protocol, e.g. the internal smart home protocol, supported by the external device and issues the communication command protocol supported by the external device to the corresponding external device) (Abstract, Fig. 5, 602 – Fig. 6 and ¶ 0045, ¶ 0076 – 007 and ¶ 0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer program product of Heninwolf to include the feature for determining a device capability profile linked with the device identifier, the device capability profile identifying at least one capability of the further electronic device; and invoking a message translation manager to interpret the at least one message according to the linked device capability profile as taught by Wang so that the messages transmitted from external devices may be translated according to their respective supported protocols (¶ 0022 – 0023).
However, the combination of Heninwolf and Wang does not explicitly disclose:

the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile.
On the other hand, in the same field of endeavor, Choi teaches:
the device capability profile identifying at least one cryptographic capability of the further electronic device (i.e. transmitter 130 may query/determine capability [i.e. device capability profile] of the sink/external device  [i.e. the further electronic device]; queried capability of the sink/external device [i.e. the further electronic device] identifies the sink/external device's encryption capability [i.e. cryptographic capability of the further electronic device]) (Fig. 1, 320 - Fig. 3 and ¶ 0033); and
the interpreting comprising assembling at least one message from stored message elements according to a cryptographic format determined by the linked device capability profile (i.e. the transmitter 130 may encrypt [i.e. adapt/interpret] the data 123/132; the encrypting comprises  assembling the encrypted data 137 [i.e. at least one message] based on encryption control data 133 and unencrypted data 132  stored in memory 111 [i.e. stored message elements]; the encrypting is carried out according to the encryption level [i.e. a cryptographic format] supported/determined by encryption capability [i.e. the linked device capability profile] of the sink/external device [i.e. according to a cryptographic format determined by the linked device capability profile]) (320, 330 & 350 – Fig. 3, ¶ 0026 and ¶ 0033).
.

	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heninwolf in views of Wang further in views of Choi as applied to claim 4 above, and further in view of Pakula et al. (US PG PUB 20150304459), hereinafter "Pakula".
Regarding Claim 5, Heninwolf, Wang and Choi discloses all the features with respect to Claim 4 as described above.
However, the combination of Heninwolf, Wang and Choi does not explicitly disclose:
said interpreting a return message comprising interpreting an error message.
On the other hand, in the same field of endeavor, Pakula teaches:
said interpreting a return message comprising interpreting an error message (i.e. error message by a client may be translated/interpreted) (¶ 0143).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heninwolf in views of Wang further in views of Choi as applied to claim 1 above, and further in view of Salgueiro et al. (US PG PUB 20190288913), hereinafter "Salgueiro".
Regarding Claim 10, Heninwolf, Wang and Choi disclose all the features with respect to Claim 1 as described above.
However, the combination of Heninwolf and Wang does not explicitly disclose:
said capability comprising firmware image data for the further electronic device.
On the other hand, in the same field of endeavor, Salgueiro teaches:
said capability comprising firmware image data for the further electronic device (i.e. manifest may include version information of a firmware image for the device) (Fig. 4, ¶ 0025 and ¶ 0078 - 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer program code of Heninwolf, Wang and Choi to include the feature wherein said capability comprising firmware image data for the device as taught by Salgueiro so that the version of the firmware image of the device may be stored in a manifest (Fig. 4, ¶ 0025 and ¶ 0078 - 0079).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451